                                                       UNITED STATES DISTRICT COURT
                                                       EASTERN DISTRICT OF MICHIGAN
                                                            SOUTHERN DIVISION

    UNITED STATES OF AMERICA,

                    Plaintiff,                                                Case No. 18-cr-20007

    v.                                                                        Hon. Nancy G. Edmunds

    D-1 JAVONTE ROBERT WILEY
    D-2 ANTHONY DEVOR BROWN,

                   Defendants.
                                                                       /

              ORDER GRANTING DEFENDANTS’ MOTIONS TO SUPPRESS [50] [51]

              Defendants Javonte Robert Wiley and Anthony Devor Brown are charged by way

of indictment with being felons in possession of a firearm in violation of 18 U.S.C. §

922(g)(1). The charges arise from guns seized during a traffic stop initiated by Detroit

police officers. Pending before the Court are Defendants’ motions to suppress. (ECF

Nos. 50 and 51.) Defendants, who were passengers in the backseat of the vehicle at the

time of their arrest, move to suppress the evidence obtained during the traffic stop

claiming that the traffic stop was unlawful. Defendants argue that the police officers

lacked probable cause to initiate the traffic stop and conduct the search of the vehicle.

              The Government opposes the motions.1 The Government contends that there was

probable cause to initiate the traffic stop because an undercover officer allegedly

witnessed the vehicle impeding traffic in front of a night club in Detroit, and then speeding

off from the night club at a high rate of speed.                            The Government claims that the

                                                            
1
  Although the Government waited until the day before the hearing to file its response briefs, the Court nevertheless 
reviewed and considered the Government’s briefs in opposition to Defendants’ motions.  
undercover officer relayed the traffic violations to marked officers who conducted the

traffic stop and subsequent arrest. The Government contends the officers had probable

cause to search the vehicle after initiating the traffic stop because the officers smelled

marijuana in the vehicle.

       The Court held an evidentiary hearing in connection with the motions, which

spanned over the course of two days. At the hearing, the Court received testimony from

seven different witnesses, including: (1) the driver of the vehicle; (2) the front-seat

passenger of the vehicle; (3) an investigator with the Federal Defenders office; (4) Officer

Robert Gladwell—the undercover officer who at the time of the arrest was working with

Detroit’s gang intelligence team; (5) Officer Eric Maxwell—one of the arresting officers;

(6) Officer John Gardner—one of the arresting officers; and (7) Officer Brandon Lighter—

who was not involved in the arrest. After considering the briefing of the parties, the

testimony of the witnesses, and the evidence presented at the hearing, the Court found

that the officers did not have probable cause to initiate the traffic stop.

       As the Court explained on the record at the hearing, the Government’s explanation

of probable cause to initiate the traffic stop and the testimony offered in support of its

explanation was not credible. The arresting officers testified that they did not actually

witness a traffic violation prior to initiating the arrest. Instead, they relied on instructions

from Officer Gladwell that a traffic violation had allegedly been committed.            Officer

Gladwell said he instructed the arresting officers to make the arrest because the vehicle

was allegedly impeding traffic in front of the night club, and the driver allegedly sped off

at a high rate of speed when leaving the night club. But his testimony was inconsistent,

conflicted with other evidence in the record, and did not appear credible.
       One issue with Officer Gladwell’s testimony is the conflicting testimony concerning

whether the vehicle was actually impeding traffic while stationed in front of the night club.

While Officer Gladwell claimed that the vehicle was blocking traffic, the driver of the

vehicle testified that he was actually waiting in the valet line in front of the night club

behind several other vehicles. The driver’s testimony was supported by the testimony of

both the Federal Defender’s investigator and the front-seat passenger.

       Another issue is the conflicting testimony about the speed of the vehicle. The

testimony established that the vehicle left the night club and travelled approximately a

quarter of a mile before stopping at a red light and waiting to make a left turn. Officer

Gladwell testified that he observed the vehicle speeding off from the night club at

approximately sixty miles per hour. But the Government could not explain how the vehicle

could reach such a high rate of speed and then complete a stop at a red light in such a

short distance under the circumstances. Moreover, in contradiction to Officer Gladwell’s

testimony, the driver of the vehicle testified that he pulled away from night club at a speed

of approximately fifteen miles per hour. He also testified that he was aware that there

were police officers in the area and, as a result, he took extra precautions to obey traffic

laws. The driver’s testimony was confirmed by the testimony of the front-seat passenger.

       Similarly, the officers’ claim of smelling marijuana in the vehicle after initiating the

traffic stop was not credible. The driver of the vehicle testified that he did not smoke

marijuana and did not allow passengers to smoke marijuana while riding in his vehicle.

This fact was confirmed by the front-seat passenger. And despite an extensive search of

the vehicle, the officers found no traces of marijuana and no drug paraphernalia in the

vehicle.
       The Government also failed to explain what basis it had to pull over the car directly

in front of the Defendants—the car that allegedly was affiliated with the Defendants’

vehicle at the night club, left the night club at the exact same time, and was pulled over

by a different set of marked officers at the exact same time. The failure to explain why

this second vehicle was pulled over lends support to the probability that the police officers

decided to pull over both vehicles before the parties even stepped into their vehicles. In

other words, the evidence presented at the hearing reflects a situation where the police

officers believed that members of a local gang were present at a night club, believed that

the passengers of both vehicles were affiliated with the gang, and decided that they were

going to initiate a traffic stop when the vehicles left the night club in order to see what they

could find. While the officers’ mission of preventing future crime and restricting gang

activity may be laudable, it did not create probable cause to stop the Defendants’ vehicle

at the time.

       For these reasons, and for the reasons stated on the record at the hearing,

Defendants’ motions to suppress are GRANTED.



       SO ORDERED.

                                    s/Nancy G. Edmunds
                                    Nancy G. Edmunds
                                    United States District Judge

Dated: January 24, 2019

I hereby certify that a copy of the foregoing document was served upon counsel of record
on January 24, 2019, by electronic and/or ordinary mail.

                                    s/Lisa Bartlett
                                    Case Manager
